               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 MICHAEL KEITH BROOKS,

                           Plaintiff,
                                                     Case No. 18-CV-1767-JPS

 v.

 STEVEN ARTUS, QUIVON DILLON,
 JEFFREY ERICKSON, PEDRO RUIZ, and
                                                                   ORDER
 BRANDON DECKER,

                           Defendants.


       In accordance with 28 U.S.C. § 455(a), as the randomly assigned trial

judge in the above-captioned case, I am obliged to recuse myself from any

further participation in this case.

       Accordingly,

       IT IS ORDERED that the Clerk of the Court, in consultation with

the Circuit Executive and Chief District and Circuit Judges, take all

appropriate and necessary steps to randomly reassign this matter to

another judge, ensuring that the case will move forward in a prompt and

efficient manner.

       Dated at Milwaukee, Wisconsin, this 31st day of January, 2020.

                                      BY THE COURT:




                                      J.P. Stadtmueller
                                      U.S. District Judge




 Case 2:18-cv-01767-WCG Filed 01/31/20 Page 1 of 1 Document 34
